Pro Se 7 (Rev. 12/16) Com laint for Em lo ment Discrimination



                                       UNITED STATES DISTRICT COURT ! L.;: C)
                                                £aslt1r.           for the
                                                     Woflio1~istrict of North Carolina

                                                                We.             Division

                        Amy McNish
                   1118 Langstonshire Lane                                  )     Case No.
                    Morrisville, NC 27560                                   )                    (to be filled in by the Clerk's Office)
                                                                            )
                             Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.        )
If the names ofall the plaintiffs cannot fit in the space above,            )     Jury Trial: (check one)
please write "see attached" in the space and attach an additional           )
page with the full list ofnames.)
                                                                            )
                                 -v-
                                                                            )
                                                                            )
         M. Patel I Ravi Desai I Barbara Christian                          )
                    Country Inn & Suites
           201 Airgate Dr Morrisville, NC 27560                             )
                                                                            )
                              Defendant(s)                                  )
(Write the full name of each defendant who is being sued. If the            )
names of all the defendants cannot fit in the space above, please
                                                                            )
write "see attached" in the space and attach an additional page
with the full list of names.)



                              COMPLAINT FOR EMPLOYMENT DISCRIMINATION


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                               Name                                    T. Amy McNish
                               Street Address                          1118 Langstonshire Lane
                               City and County                         Morrisville, Wake
                               State and Zip Code                      North Carolina 27560
                               Telephone Number                        (404)573-2218
                               E-mail Address                          Amy.McNish@gmail.com


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.
                         Case 5:20-cv-00674-BO Document 1-1 Filed 12/14/20 Page 1 of 6                                                     Page I of 6
          Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                                               Defendant No. 1
                                                                    Name                                             Mital M. Patel, Owner I CEO I Country Inn & Suites
                                                                    Job or Title (if known)                          Opal Hotels RDU Airport LLC dba Opal Hotels Group
                                                                    Street Address                                   5540 McNeely Drive, Suite 301
--··-·------···•·•----•-·   - --- ·-·--·-·- ··----·- •· - ··-·-·•·· -·   · · ···· ····· · •·------ -· ···· •· -··-
                                                                    City and aunty
                                                                    State and Zip Code                               North Carolina, 27612

                                                                    Telephone Number                                 (919) 274-1513

                                                                    E-mail Address (if known)                        mital@opalhotelsgroup.com


                                               Defendant No. 2
                                                                    Name                                             Ravi Desai, Owner I COO I Country Inn & Suites
                                                                    Job or Title (if/mown)                           Opal Hotels RDU Airport LLC dba Opal Hotels Group

                                                                    Street Address                                   5540 McNeely Drive, Suite 301
                                                                    City and County                                  Raleigh, Wake

                                                                    State and Zip Code                               North Carolina, 27612

                                                                    Telephone Number                                 (919) 766-6504

                                                                    E-mail Address (if known)                        ravi.desai@opalhotelsgroup.corn


                                               Defendant No. 3
                                                                    Name                                             Barbara Christian, HR Director   I Country Inn & Suites
                                                                    Job or Title (if/mown)                           Opal Hotels RDU Airport LLC dba Opal Hotels Group

                                                                    Street Address                                   5540 McNeely Drive, Suite 301

                                                                    City and County                                  Raleigh, Wake

                                                                    State and Zip Code                               North Carolina, 27612

                                                                    Telephone Number                                 (919) 766-8559

                                                                    E-mail Address (if known)                        bchristian@opalhotelsgroup.com


                                               Defendant No. 4
                                                                    Name
                                                                    Job or Title (if/mown)
                                                                     Street Address
                                                                    City and County
                                                                     State and Zip Code
                                                                     Telephone Number
                                                                     E-mail Address (if/mown)


                                                        Case 5:20-cv-00674-BO Document 1-1 Filed 12/14/20 Page 2 of 6
                                                                                                                                                                               Page 2 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          C.         Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is

                               Name                               Country Inn & Suites RDU
                               Street Address                     201 Airgate Drive
                               City and County                    Morrisville, Wake
                               State and Zip Code                 North Carolina, 27560
                               Telephone Number                   (919) 544-1010


II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that appi)1:

                 jvj             Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-l 7 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VIL you must first obtain a
                                 Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

                 0               Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                 0               Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice ofRight to Sue letter from the Equal Employment
                                 Opportunity Commission.)


                 □               Other federal law (specify the federal law):



                 □               Relevant state law (specify, if /01ow11):



                 □                Relevant city or county law (specify, ifknown):




                         Case 5:20-cv-00674-BO Document 1-1 Filed 12/14/20 Page 3 of 6
                                                                                                                           Page 3 of 6
Pro Sc 7 (Rev. 12/16) Complaint for Employment Discrimination



III.       Statement of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
           the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

           A.        The discriminatory conduct of which I complain in this action includes (check all that apply):

                           D              Failure to hire me.
                           !vi            Termination ofmy employment.
                           lvl            Failure to promote me.
                           D              Failure to accommodate my disability.
                           III' I         Unequal terms and conditions of my employment.
                           III' I         Retaliation.
                           lvl            Other acts (specify):    Please See Additional Attachments
                                         (Note: Only those grounds raised in the charge filed with the Equal Employment
                                          Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

       . B. ··       It is my best recollection that the alleged discriminatory ar.ts occurred on date(s)
                    January 22, 2020 - February 25, 2020


         C.          I believe that defendant(s) (c/1eckone):
                            ~             is/are still committing these acts against me.
                           D              is/are not still committing these acts against me.

         D.          Defendant(s) discriminated against me based on my (check all that apply and explain):
                            ~             race                    Please see attachments ....

                            ~             color                   Please see attachments ....
                            ~             gender/sex              Please see attachments ....

                            □             religion
                            ~             national origin         Please see attachments ....

                            □             age (year ofbirth)      _ _   _   _   (only when asserting a claim of age discrimination.)

                            □             disability or perceived disability (spec(fy disability)



         E.          The facts of my case are as follows. Attach additional pages if needed.



                          Case 5:20-cv-00674-BO Document 1-1 Filed 12/14/20 Page 4 of 6
                                                                                                                              Page 4 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

                    Please see attachments ... All evidence presented for this case is in this protected Google Drive Folder,
                    which holds about 32 Attachments and explainations of each attachments. To view, please type the
                    follwing link address in the chrome web browser: http://bit.ly/MCNISHvsOPALHOTELS (Some
                    attachements are with this presented case.)

                    This action is brought pursuant to Title VII of the Civil Rights Act of 1964 as amended,
                    for employment discrimination. Jurisdiction is specifically conferred on this Court by 42
                    U.S.C. Section 2000e(5).



                    (Note: As additional support for the facts ofyour claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.           It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                     my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                     on (date)

                    02/27/2020



        B.           The Equal Employment Opportunity Commission (check one):

                            □             has not issued a Notice of Right to Sue letter.
                            ~             issued a Notice of Right to Sue letter, which I received on (date)   08/12/2020
                                          (Note: Attach a copy ofthe Notice ofRight to Sue letter from the Equal Employment
                                          Opportunity Commission to·this complaint.)

        C.           Only litigants alleging age discrimination must answer this question.

                     Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                     regarding the defendant's alleged discriminatory conduct (check one):

                            D             60 days or more have elapsed.
                            D             less than 60 days have elapsed.


V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.




                         Case 5:20-cv-00674-BO Document 1-1 Filed 12/14/20 Page 5 of 6
                                                                                                                            Page 5 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

        Equitable and other relief are also sought under 42 U.S.C.
        2000e(5)(g). Jurisdiction is also based on 28 U.S.C. Sections 1331, 1343 and 42
        U.S.C. Sections 1981 et seq.
        I believe I am entitled to the following relief: The Civil Filing seeking the relief of maxium allowed, $9, 999.00 for
        Deframation and Slander. (Attached)
        For the District Court Filing seeking the relief of one full year (12 months) of salary, at the rate of the position
        before wrongful! terminated. All Mental Health Doctors appointments for the prior months, and the next 12
        months. All leagal fees and filing fees. And any other applicale expenses and fees.



VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, infonnation,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.



        A.           For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to mY. address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     h1 the dismissal of my case.

                     Date of signing:                 11/09/2020
                                                                                                        ...
                     Signature of Plaintiff                                                             £;
                     Printed Name of Plaintiff

        B.           For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                         Case 5:20-cv-00674-BO Document 1-1 Filed 12/14/20 Page 6 of 6
                                                                                                                         Page 6 of 6
